ACCEPTED
                                                                                             12-14-00018-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                         7/9/2015 4:50:37 PM
                                                                                               CATHY LUSK
                                                                                                      CLERK

                               NO. 12-14-00018-CR

STATE OF TEXAS                             §      IN THE                  FILED IN
                                           §                       12th COURT OF APPEALS
                                                                        TYLER, TEXAS
VS.                                        §      TWELFTH COURT     7/9/2015 4:50:37 PM
                                           §                            CATHY S. LUSK
ROBERT CLAYTON                             §      OF A P P E A L S          Clerk



                         MOTION TO DISMISS APPEAL

TO THE HONORABLE J U S T I C E S OF SAID COURT:

      N o w c o m e s R O B E R T C L A Y T O N , Appellant in t h ea b o v e styled a n d

numbered case, before the decision in this Court has been delivered, a n d

respectfully m o v e s this Court t o withdraw appellant's notice o f appeal a n d

dismiss this appeal, pursuant t o Rule 42.2 o f the T e x a s Rules o f Appellate

Procedure.

                                         Respectfully submitted,

                                        Philip C . Fletcher
                                        Attorney at Law
                                        800 North Mallard
                                        Palestine, Texas 75801
                                        Tel: (903) 731-4440
                                        Fax: (903) 731-4474




                                            PHPLiP C. F L E T C H E R
                                            State Bar No. 00787478
                                            fletchlaw@yahoo.com
                                            Attorney for R O B E R T C L A Y T O N
Appellant
                             CERTIFICATE OF S E R V I C E

       T h i s is t o certify that o n            , 2 0 1 5 , a true and correct copy o f

t h e a b o v e a n dforegoing d o c u m e n t w a s s e r v e d o n t h e District Attorney's

Office, A n d e r s o n County, 5 0 0 North C h u r c h , Palestine, T e x a s , b y personal

delivery.




                                           PHILIP C. F L E T C H E R
STATE OF TEXAS                                          §
                                                        §
COUNTY OF ANDERSON                                      §


                                                AFFIDAVIT

        B E F O R E ME, t h e u n d e r s i g n e d           authority, o n this d a y personally

appeared P H I L I P C . F L E T C H E R , w h o after being duly sworn stated:

        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d

        entitled cause.           I have read t h e foregoing Motion t o Dismiss

        Appeal a n d s w e a r that all o f t h e allegations o f fact                         contained

        therein are true a n d correct."




                                                     PHIUIP C. F L E T C H E R
                                                     Affiant


        S U B S C R I B E D AND SWORN TO B E F O R E ME o n                                C

2 0 1 5, t o certify w h i c h w i t n e s s m y h a n d a n d s e a l o f office.
STATE OF TEXAS                                            §
                                                          §
COUNTY OF ANDERSON                                        §


                                                  AFFIDAVIT

        B E F O R E ME, t h e u n d e r s i g n e d             authority, o n this d a y personally

appeared R O B E R T C L A Y T O N , w h o after being duly s w o r n stated;

        "I a m t h e a p p e l l a n t i n t h e a b o v e - e n t i t i e d a n d n u m b e r e d c a u s e .

        I have read the foregoing Motion t o Dismiss Appeal and swear

       t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e a n d

        correct."




                                                      ROBERT CLAYTO
                                                      Appellant


        SUBSCRIBED AND SWORN TO B E F O R E ME o n                                                  11-     l6

2 0 1 5 , t o certify w h i c h w i t n e s s m yh a n d a n d seal o f office.